          Case 2:21-cv-00801-KRS Document 8 Filed 08/26/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PAUL MARK DE LA O JR.,

               Plaintiff,

v.                                                                     No. 2:21-cv-00801-KRS

FOOD & DRUG ADMINISTRATION and
CENTERS FOR DISEASE CONTROL,

               Defendants.

                     MEMORANDUM OPINION AND ORDER
              GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
             DENYING MOTION FOR APPOINTMENT OF COUNSEL, AND
                      ORDER FOR AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff's Civil Rights Complaint

Pursuant to 42 U.S.C. § 1983, Doc. 1, filed August 20, 2021 ("Complaint"), Plaintiff's Application

to Proceed in District Court Without Prepaying Fees or Costs, Doc. 3, filed August 20, 2021

("Application"), and Plaintiff's Motion for Appointment of Counsel, Doc. 5, filed August 20, 2021.

Application to Proceed In Forma Pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]
           Case 2:21-cv-00801-KRS Document 8 Filed 08/26/21 Page 2 of 5




Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “[A]n application to proceed in forma pauperis should be evaluated in light

of the applicant's present financial status.” Scherer v. Kansas, 263 Fed.Appx. 667, 669 (10th Cir.

2008) (citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir.1988)). “The statute [allowing a litigant

to proceed in forma pauperis] was intended for the benefit of those too poor to pay or give security

for costs....”   See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that one cannot

because of his poverty pay or give security for the costs and still be able to provide himself and

dependents with the necessities of life.” Id. at 339.

        Plaintiff signed an affidavit declaring that he is unable to pay the costs of these proceedings

and stated: (i) his average monthly income amount during the past 12 months was $730.00; (ii) his

monthly expenses total $535.00; (iii) he has no cash and $300.00 in a bank account; and (iv) he

has been paying legal costs with other lawsuits. The Court grants Plaintiff’s Application because

he signed an affidavit declaring that he is unable to pay the costs of these proceedings and because

of his low monthly income.

The Complaint

        Plaintiff states:

        The Food & Drug Administration (FDA), and all individuals &/or associates and/or
        affiliates &/or subsidiaries &/or establishments are guilty of the following crimes
        including and not limited to: accomplice to murder in the 1st degree, accomplices
        to genocide liability, complicity in genocide, reckless endangerment, false
        advertisement, inciting suicide, air pollution, public endangerment and/or willfully
        poisoning (me) America!
        ....

        The FDA & CDC is guilty of inflicting on my mental health over the years as they
        continuously promote products of which claim to be healthy for you when in reality
        they are putting in or allowing ingredients or chemicals of which cause illnesses
        (cancer, diabetes).
              Case 2:21-cv-00801-KRS Document 8 Filed 08/26/21 Page 3 of 5




       ....

       The FDA & CDC have been continuously been promoting or supporting ideas of
       inocculations (vaccinations) for COVID-19 (corona virus) of which have all proven
       inefficient, faulty, or ineffective ... the FDA & CDC have been willfully poisoning
       me by supporting or allowing harmful chemicals or ingredients to be added to
       several food products of which cause other illnesses.
       ....

       the FDA & CDC as well as several other establishments have been invading my
       privacy.

Complaint at 2-4.

       The Complaint should be dismissed for failure to state a claim upon which relief can be

granted. Allegations that a defendant is "promoting" a product or vaccinations and or that a

defendant invaded Plaintiff's privacy, without more, are insufficient to state a claim. “[T]o state a

claim in federal court, a complaint must explain what each defendant did to him or her; when the

defendant did it; how the defendant’s action harmed him or her; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe

County Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007). Furthermore, the Complaint does

not contain a short and plain statement of the grounds for the court's jurisdiction as required by

Fed. R. Civ. P. 8(a)(1).

Service on Defendants

       Section 1915 provides that the “officers of the court shall issue and serve all process, and

perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not

order service at this time because the Complaint fails to state a claim upon which relief may be

granted. The Court will order service if: (i) Plaintiff files an amended complaint that states a claim

over which the Court has subject-matter jurisdiction; and (ii) files a motion for service which

includes the address of each Defendant.
           Case 2:21-cv-00801-KRS Document 8 Filed 08/26/21 Page 4 of 5




Motion to Appoint Counsel

       Plaintiff asks the Court to appoint counsel because "I am a pro se litigant suing a large scale

agency (FDA & CDC) and "I am on social security & limited on income." Motion to Appoint

Counsel at 1.

       “[C]ivil litigants have no right to counsel.” Witmer v. Grady County Jail, 483 Fed.Appx.

458, 462 (10th Cir. 2012). “Factors to be considered in deciding whether to appoint counsel [in a

civil case] include the merits of the claims, the nature of the factual issues raised in the claims, the

litigant’s ability to present the claims, and the complexity of the legal issues raised by the claims.”

Spencer v. City of Cheyenne, 1 Fed.Appx. 863, 865 (10th Cir. 2001). When a Plaintiff is

proceeding pursuant to 28 U.S.C. § 1915, “[t]he burden is on the applicant to convince the court

that there is sufficient merit to his claim to warrant the appointment of counsel.” Hill v. SmithKline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

       The statute governing proceedings in forma pauperis provides that the "court may request

an attorney to represent any person unable to afford counsel," but does not provide any mechanism,

process, or funds to pay appointed counsel. 28 U.S.C. § 1915(e)(1) (emphasis added). The Court

cannot require an unwilling attorney to represent an indigent litigant in a civil case. See Mallard

v. U.S. Dist. Ct. for S. Dist. of Iowa, 490 U.S. 296, 296 (1989).

       The Court denies Plaintiff’s motion to appoint counsel. As discussed above, Plaintiff’s

Complaint should be dismissed for failure to state a claim. While the Court is ordering Plaintiff

leave to file an amended complaint, it is not clear what claims will be asserted in the amended

complaint. Furthermore, Plaintiff has not cited, and the Court has not found, any legal authority

which would allow the Court to appoint counsel in this case. The Court refers Plaintiff to the
             Case 2:21-cv-00801-KRS Document 8 Filed 08/26/21 Page 5 of 5




District of New Mexico’s Guide for Pro Se Litigants (November 2019) which, on page 6, lists

resources for legal representation.

       IT IS ORDERED that:

       (i)      Plaintiff's Application to Proceed in District Court Without Prepaying Fees or

                Costs, Doc. 3, filed August 20, 2021, is GRANTED.

       (ii)     Plaintiff's Motion for Appointment of Counsel, Doc. 5, filed August 20, 2021, is

                DENIED.

       (iii)    Plaintiff shall, within 21 days of entry of this Order, file an amended complaint.

                Failure to timely file an amended complaint may result in dismissal of this case.




                                              _____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
